TimliN, J.
(dissenting). (1) I think ch. 746, Laws of 1913, is invalid as against the appellants who are contractors because it impairs the obligations of their contracts if it applies to their existing contracts as ruled by the majority opinion. Green v. Biddle, 8 Wheat. 1.
(2) I do not think a taxpayer is so affected that he can maintain such an action as this, because his taxes are not increased by the determination of the appellants to adhere to the contract entered into prior to the enactment of the statute in question. Bell v. Platteville, 71 Wis. 139, 36 N. W. 831; Linden L. Co. v. Milwaukee E. R. & L. Co. 107 Wis. 493, 83 N. W. 851.